Cuyahoga App. No. 74755. On August 24, 2000, appellants filed a memorandum opposing motion to dismiss and a motion to strike motion to dismiss with the names of several attorneys listed as counsel. One of the attorneys, David Alan Lynch, is- admitted to practice in Ohio and currently registered in inactive status. Whereas David Alan Lynch is not registered active as required by S.Ct.Prac.R. 1(1),
IT IS ORDERED by the court, sua sponte, that the name of David Alan Lynch be, and hereby is, stricken from appellants’ memorandum opposing motion to dismiss and appellants’ motion to strike motion to dismiss, and he shall not be permitted to appear in this case.